DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract of the disclosure in the submission filed 2/23/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 8 of the Office Action dated 10/26/2020 are respectfully withdrawn.
     The amendments to Claims 1, 10, 18, 20-21, 26 in the submission filed 2/23/2021 are acknowledged and accepted.
     The addition of Claims 32-35 in the submission filed 2/23/2021 is acknowledged and accepted.
     The cancellation of Claims 13-15, 19 in the submission filed 2/23/2021 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 10 of the Office Action dated 10/26/2020 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Page 8 of the submission, filed 2/23/2021, with respect to the rejections in Section 13 of the Office Action dated 

Allowable Subject Matter
     Claims 1-2, 4-7, 10, 16-18, 20-21, 24-27, 32-35 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, forming a metallic structure on an optical element comprising a surface relief structure, by printing or coating a metal-containing ink onto said surface relief structure, wherein printing or coating the metal containing ink on to said surface relief structure comprises one or more of: inline printing, on demand printing, in-register printing, dispensing, inkjet printing, aerosol jet, offset printing, screen printing, pad printing, gravure printing, flexography, stencil printing, imprinting, xerography or lithography.  Claims 2, 4-7, 16-18, 24-25, 27 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 10 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 10, the method including, in combination with the features recited in Claim 10, forming a metallic structure on an optical element comprising a surface relief structure, by applying a metal-containing ink to said surface relief structure, wherein said metallic structure has 
     Claim 20 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 20, the method including, in combination with the features recited in Claim 20, forming a metallic structure on an optical element comprising a surface relief structure, by applying a metal-containing ink onto said surface relief structure, and drying said metal-containing ink at a temperature in a range of 80-300 deg. C.  Claims 21, 34-35 are dependent on Claim 20, and hence are allowable for at least the same reasons Claim 20 is allowable.
     Claim 26 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 26, the method including, in combination with the features recited in Claim 26, forming a metallic structure on an optical element comprising a surface relief structure, by applying a metal-containing ink onto said surface relief structure, wherein the optical element is operable to produce structural colour.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/5/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872